department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend q month r number s date t w high school amount x y number number z scholarship program dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your request indicates you will operate a scholarship program called t to provide post- secondary scholarships to graduating seniors of w who will enroll on a full-time basis at an accredited post-secondary four year academic institution applications will be letter catalog number 58263t distributed to w in q of each year all applications must be submitted to the w guidance office by a m on s you anticipate that you will award r scholarships yearly in the amount of x each the board may determine to authorize the award of less than or more than r scholarships in any year or may choose to adjust the amount awarded the determination of the number and amount of scholarships awarded each year will depend upon available funds and other criteria determined by the board to be eligible to apply for the scholarship grant the student must be a senior at w have a y or equivalent grade point average or higher have demonstrated and or exhibited the potential for outstanding academic achievement and the potential for leadership demonstrate a financial need and complete an essay describing his or her future goals applicants must also meet the minimum standards required for admission to a post- secondary four-year academic institution your scholarship committee will use an objective and nondiscriminatory set of criteria to evaluate candidates the criteria you use will be considered and weighed equally the criteria consist of academic achievement including grade point average class rank and standardized test scores extra-curricular activities and any other factors necessary to evaluate leadership qualities and financial need the scholarship selection committee will consist of at least three independent individuals the individuals selected to serve on the committee will either be associated with the educational process or be members of the community surrounding w none of the committee members will be members or employees of your board installments will only be in order to each scholarship will be paid in four equal annual installments directly to the post- secondary academic institution where the recipient will attend paid for those years during which the recipient is enrolled on a full-time basis continue to receive the installments the recipient must remain enrolled on a full-time basis at an accredited post-secondary four-year academic institution and must maintain a z or equivalent grade point average or higher recipients must authorize the release of their transcripts and grades from the post-secondary academic institution if the payment of future installments is discontinued due to a recipient's failure to maintain a z grade point average then the scholarship will be reinstated as of the first semester after such recipient again satisfies the requirement payment of all future installments will be immediately cancelled if a recipient is convicted of a felony a scholarship may also be withdrawn if the scholarship committee reasonably determines that a recipient is not using or has not used the funds for the intended purpose you will take all reasonable and appropriate steps to recover any diverted funds you will maintain all records related to the scholarship grants including but not limited to the information obtained to evaluate potential recipients the identification of recipients including any relationship of the recipient to you that makes the recipient a disqualified_person the amount and purpose of each grant and the follow up information including required annual reports and the investigation of jeopardized grants letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
